Citation Nr: 0717300	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  03-02 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.  He died in October 2001.  The appellant is 
his mother.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 2001.  Although the cause 
of death listed on the death certificate is throat cancer, 
the medical evidence shows the veteran died of gastric 
adenocarcinoma with metastasis.

2.  At the time of his death, the veteran was service 
connected for the duodenal ulcer evaluated as zero percent 
disabling.

3.  The cause of the veteran's death is not directly related 
to his military service.

4.  The cause of the veteran's death is not a result of 
exposure to herbicides in the Republic of Vietnam.

5.  The veteran's service-connected duodenal ulcer did not 
contribute substantially or materially to the cause of his 
death; did not combine to cause his death; or aid or lend 
assistance in the production of his death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1310, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the appellant in 
May 2002, prior to the initial AOJ decision.  Although this 
notice was deficient in that it failed to provide notice of 
the third and fourth Pelegrini II elements, notice of these 
elements was provided in a February 2004 letter.  Thus these 
letters read as a whole advised the appellant of the all the 
Pelegrini II elements as stated above.  The appellant's claim 
was readjudicated in February 2007 after affording her with 
an opportunity to respond to the February 2004 letter.  Thus 
the Board finds that the deficiencies in the May 2002 notice 
letter have been cured as the appellant has been afforded 
appropriate notice and subsequent adjudication.  The 
appellant is, therefore, not prejudiced by the late notice of 
the third and fourth Pelegrini II elements.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also notes that the appellant was provided notice 
in February 2007 pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial herein of 
the appellant's claim, any questions as to a disability 
rating or effective date are moot.  Thus the Board finds that 
the appellant has not been prejudiced by VA's failure to 
provide notice earlier on these elements of her claim.

Finally, the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She was told it was her responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the appellant submitted substantial evidence in 
connection with her claim, which indicates she knew of the 
need to provide VA with information and evidence to support 
her claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the appellant. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the appellant.  VA 
inpatient and outpatient records are in the file.  The 
appellant identified private medical treatment records that 
were both submitted by her and obtained by the RO.  The Board 
notes, however, that the veteran's service records, which 
appear to have been in the file at the time of the rating 
decision, have been misplaced and are no longer associated 
with the claims file.  In addition, there are some prior 
adjudication records that also appear to be missing.  The 
appellant's claim was previously before the Board in January 
2004 and was remanded with instructions to find these records 
and associate them with the claims file.  Records of 
correspondence are in the file showing that multiple attempts 
were made to locate the missing records, but they were 
unsuccessful.  The appellant was advised of this in a 
February 2007 Supplemental Statement of the Case.  Inquiry 
has also been made into whether the missing records are 
located here at the Board, but such inquiries did not locate 
them.  Thus these records are not available for the Board's 
review.  The Board finds, however, that every effort to 
assist the appellant in recovering these records has been 
provided. The Board acknowledges its heightened obligation to 
explain its findings and to carefully consider the benefit of 
the doubt doctrine in cases such as this where the service 
records are not available.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

The appellant was notified in the rating decision, Statement 
of the Case and Supplemental Statement of the Case of what 
evidence had been obtained and considered .  She submitted a 
statement in March 2007 that she had no additional evidence 
to submit in support of her claim.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
appellant has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
appellant's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran's 
claims file was forwarded to a VA examiner, who provided 
medical opinions relating to the appellant's claim in a 
November 2006 report.  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the appellant at every stage of this case.  
Additional efforts to assist or notify her would serve no 
useful purpose.  Therefore, she will not be prejudiced as a 
result of the Board proceeding to the merits of her claim.

II.  Analysis

Dependency and indemnity compensation is payable to a 
surviving spouse, child, or parent either because of a 
service-connected death occurring after December 31, 1956, or 
pursuant to the election of a surviving spouse, child, or 
parent, in the case of such a death occurring before January 
1, 1957.  38 C.F.R. § 3.5 (2006).  Service connection may be 
established for the cause of a veteran's death when a 
service-connected disability "was either the principal or a 
contributory cause of death."  38 C.F.R. § 3.312(a) (2006); 
see 38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); see also 
38 U.S.C.A. §§ 1110 and 1112 (West 2002 & Supp. 2005) 
(setting forth criteria for establishing service connection).  
A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b) (2006).  A contributory cause of death must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1) (2006).  See generally 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The determination as to whether these Hickson requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 
3.303(a) (2006).

The appellant appears to make two main contentions that the 
cause of the veteran's death should be service-connected.  
The first is that the veteran's cancer was due to exposure to 
Agent Orange in Vietnam.  The second is that his gastric 
cancer is secondary to his service-connected peptic ulcer 
disease.  The Board finds that the preponderance of the 
evidence is against the appellant's claim on any bases of 
entitlement, whether direct, secondary or presumptive.

Pursuant to the death certificate, the veteran died on 
October [redacted], 2001, of throat cancer.  However private 
hospitalization treatment records from June 2001 through 
September 2001 reveal the veteran had gastric adenocarcinoma 
that had metastasized to his entire abdomen.  Although the 
diagnosing records are not in the claims file, an August 2001 
radiation oncology service consult record notes that the 
veteran was diagnosed to have gastric adenocarcinoma with 
partial gastrectomy in January 2001.  However, inpatient 
treatment records of the veteran's last hospitalization from 
September 25, 2001, through October 10, 2001, indicate that 
the veteran had colon cancer.  In addition, an esophageal 
mass was found by endoscopy on October 3, 2001.  Because of 
the various diagnoses seen in the treatment records, the 
veteran's claims file was sent to a VA examiner for an 
opinion as to what was the veteran's exact cause of death.  
The VA examiner submitted a report in November 2006 in which 
he states that, in his opinion, the main cause of death was 
advanced gastric adenocarcinoma.

As for direct service, in order for service connection to be 
warranted, the evidence must establish a link between the 
veteran's cause of death and his military service.  The Board 
finds that the evidence fails to show such a relationship.  
Although the veteran's service medical records are not 
currently in the file for the Board to review, the RO did 
review them in adjudicating the appellant's claim.  In the 
October 2002 rating decision, the service medical records are 
listed as evidence considered in the claim.  The rater stated 
that the service medical records do not show complaint of, 
treatment for, or diagnosis of stomach cancer, colon cancer 
or throat cancer.  The appellant's claim was reviewed de novo 
by a Decision Review Officer (DRO) who issued the Statement 
of the Case and listed the service medical records as part of 
the evidence considered.  Thus the Board is satisfied that 
sufficient review has been conducted of the veteran's service 
medical records and, if they indicate any complaint of, 
treatment for, or diagnosis of stomach cancer, colon cancer 
or throat cancer, it would have been previously noted.  
Furthermore, the Board notes that the appellant has never 
contended that the veteran's cancer began in service, nor has 
she provided any copies of the veteran's service medical 
records despite being advised of their absence from the 
claims file.  Thus the Board finds that there is no evidence 
of an in-service incurrence of any disease or injury. 

In addition, the evidence clearly shows that the veteran's 
cancer was not diagnosed for more than 30 years after his 
separation from service.  Service incurrence may be rebutted 
by the absence of medical treatment for the claimed condition 
for many years after service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  

The preponderance of the evidence is, therefore, against 
finding that service connection for the cause of the 
veteran's death is warranted on a direct basis.  The 
appellant has, however, argued that the veteran's cancer is 
due to exposure to Agent Orange.  The Board must, therefore, 
consider whether service connection is warranted on a 
presumptive basis.

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to 
exposure to herbicide agents for veterans who have one of 
several diseases and served on active duty in Vietnam during 
the Vietnam Era.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) and 3.309(e) (2006); see also 67 Fed. Reg. 67792-
67793 (Nov. 7, 2002).  A disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309(e) will 
be considered to have been incurred in service, under the 
circumstances outlined in that section, even though there is 
no evidence of such disease during the period of service.  No 
other condition other than one listed in 38 C.F.R. § 3.309(e) 
will be considered chronic.  38 C.F.R. § 3.307(a) (2006).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. § 
3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA 
General Counsel has determined that the regulatory definition 
of "service in the Republic of Vietnam" in 38 C.F.R. 
§ 3.307(a)(6)(iii), requires that an individual actually have 
been present within the boundaries of the Republic of Vietnam 
to be considered to have served there, through inclusion of 
the requirement for duty or visitation in the Republic of 
Vietnam.  VAOPGCPREC 27-97.   

Even if VA finds a veteran is not entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The record shows the veteran served in the Republic of 
Vietnam from August 1967 to August 1968 with the 160th Signal 
Brigade as a telephone and telegraph operator at headquarters 
and the area command center company.  Thus it is clear the 
veteran was present within the boundaries of the Republic of 
Vietnam and he is eligible for presumptive service connection 
based upon exposure to herbicides should he have one of the 
enumerated diseases listed in 38 C.F.R. § 3.309(e).

Although § 3.309(e) lists numerous types of cancer to have 
been found related to exposure to the herbicides used in 
Vietnam, gastric adenocarcinoma is not one of them.  (Neither 
is colon or esophageal (throat) cancer.)  The VA examiner who 
reviewed the veteran's claims file stated that, after review 
of VA's records, he could not find anything showing the 
adenocarcinoma of the stomach is considered as one of the 
medical conditions associated with herbicide use.  Thus he 
opined that the veteran's adenocarcinoma of the stomach was 
not related to exposure to herbicides.

The Board finds, therefore, that the preponderance of the 
evidence is against finding that service connection is 
warranted on a presumptive basis due to exposure to 
herbicides because the cancer that the veteran died from is 
not one that has been recognized as having an etiological 
connection with exposure to herbicides.  The Board notes that 
the appellant has not submitted any independent scientific 
evidence of such a link to support her claim.

Finally, the appellant has also contended that the veteran's 
gastric adenocarcinoma was related to his service-connected 
peptic ulcer disease.  During his lifetime, the veteran was 
service-connected for a duodenal ulcer.  Although the 
adjudication records are missing that show the initial grant 
of service connection, a May 1997 rating decision shows that 
this disability had been evaluated as zero percent disabling 
since December 1987.  The treatment records available in the 
claims file do not show any treatment for a duodenal ulcer 
although they do show a continued report of him having a 
history of peptic ulcer disease.  The treatment records 
available subsequent to the veteran's cancer diagnosis fail 
to show treatment for or even a reported history of peptic 
ulcer disease.  

The VA examiner who reviewed the veteran's claims file was 
asked to provide an opinion as to whether there could be a 
relationship between the veteran's cause of death and his 
service-connected duodenal ulcer.  The examiner responded 
that there has not been reported a relation between these two 
entities in the literature.  Thus his opinion was that the 
veteran's cause of death was not related to his service-
connected duodenal ulcer.  

Consequently, the Board finds that the preponderance of the 
evidence is against finding that the veteran's duodenal ulcer 
either caused or contributed to the veteran's death because 
the evidence fails to show that there is an etiological link 
between gastric adenocarcinoma and duodenal ulcers, or that 
the veteran's service-connected duodenal ulcer was active at 
the time of his death and thus could have been a contributing 
cause.  

The preponderance of the evidence being against the 
appellant's claim for service connection for the cause of the 
veteran's death, the benefit of the doubt doctrine is not 
applicable.  Consequently, the appellant's claim must be 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


